Citation Nr: 0100452	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  97-20 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected anxiety state, rated as 30 percent 
disabling, for the purpose of accrued benefits

2.  Entitlement to a total rating based on individual 
unemployability for the purpose of accrued benefits.

3.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945.

This matter comes before the Board of Veteran's Appeals 
(Board) from December 1995 and March 1996 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  In the December 1995 rating decision, 
the RO denied service connection for the cause of the 
veteran's death.

In the March 1996 rating decision, the RO granted an 
increased disability rating to 30 percent for 
service-connected anxiety state.  However, this action did 
not result in accrued benefits for the appellant because, at 
the time of his death, the veteran's combined disability 
rating was 90 percent and the additional 30 percent rating 
for anxiety state did not result in a change in the combined 
rating which remained 90 percent.  See 38 C.F.R. § 4.25 
(2000).  (At the time of his death, the veteran's 
service-connected rheumatoid arthritis was assigned several 
ratings for the various joints involved, specifically, 40 
percent for cervical spine and right shoulder; 30 percent for 
cervical spine and left shoulder; 20 percent for lumbar 
spine; 10 percent for degenerative joint disease, right knee; 
10 percent for degenerative joint disease, left knee; 10 
percent for degenerative joint disease, right hip; and 10 
percent for degenerative joint disease, left hip.)  
Accordingly, the RO denied the appellant's accrued benefits 
claim based on the increased rating for anxiety state.  The 
RO also denied a total rating based on individual 
unemployability for the purpose of accrued benefits in the 
March 1996 rating decision.

A hearing was held on September 15, 1997, in Atlanta, 
Georgia, before Bettina S. Callaway, a member of the Board 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2000) and who 
is rendering the determination in this case.

The claim for service connection for the cause of the 
veteran's death is addressed in the Remand section below.


FINDINGS OF FACT

1.  Prior to the veteran's death, the service-connected 
anxiety state was manifested by no more than a 
"considerable" impairment in the ability to establish or 
maintain effective or favorable relationships with people and 
by reliability , flexibility, and efficiency levels which 
were so reduced as to result in no more than "considerable" 
industrial impairment.

2.  Prior to his death, the veteran had at least one 
service-connected disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more and he was unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 50 percent, but 
not higher, for service-connected anxiety state for accrued 
purposes have been met.  38 U.S.C.A. §§ 1155, 5121 (West 1991 
& Supp. 2000); 38 C.F.R. § 4.130, Diagnostic Code 9400 
(1996).

2.  The criteria for a total rating based on individual 
unemployability for accrued purposes have been met.  
38 U.S.C.A. §§ 1155, 5121 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 4.16(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.

The veteran served on active duty from July 1942 to December 
1945.  He died on October [redacted], 1995.  The cause of death 
as listed on the death certificate was cardiopulmonary arrest 
due to or as a consequence of end stage obstructive and 
emphysematous lung disease due to or as a consequence of 
severe generalized atherosclerosis (heart, carotids, legs).  
Under "other significant conditions" on the death 
certificate, the following was noted:  Status postoperative 
coronary artery bypass graft and left carotid endarterectomy.  

At the time of his death, the veteran was service-connected 
for rheumatoid arthritis and anxiety state.  Service 
connection for anxiety state had been in effect since the 
time of his discharge from service in 1945, and it was 
assigned a noncompensable rating at the time of his death.  
The veteran had an appeal to the Board pending for an 
increased rating for the anxiety state at the time of his 
death, and the RO awarded an increased rating of 30 percent 
for the purpose of accrued benefits in a March 1996 rating 
decision.  Service connection had been in effect for 
rheumatoid arthritis of multiple joints since the 1950s.  At 
the time of the veteran's death, rheumatoid arthritis was 
assigned several ratings for various joints affected.  The 
veteran had an appeal pending to the Board for a total rating 
based on individual unemployability at the time of his death.  
The RO denied this claim for accrued purposes in March 1996.

The appellant contends that a rating higher than 30 percent 
was warranted for anxiety state; that a total rating based on 
individual unemployability was warranted in this case; and 
that the veteran's service-connected disabilities were a 
contributory cause of his death.

Applicable Law:  Accrued Benefits.

Accrued benefits are "periodic monetary benefits . . . to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death . . . and due and unpaid for a period 
not to exceed two years [which] . . . upon the death of such 
individual be paid as follows: . . . [u]pon the death of the 
veteran, to . . . [t]he veteran's spouse . . . .  38 U.S.C.A. 
§ 5121(a)(2)(A) (West 1991 & Supp. 2000); see 38 CFR 
§ 3.1000(a)(1)(i).

A claim for accrued benefits is derivative of a claim made by 
the veteran during his life.  Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996) (noting that an accrued benefits 
claim is derivative of the veteran's claim).  Accrued 
benefits, in contrast to "death benefits" such as 
dependency and indemnity compensation (DIC), death 
compensation, and death pension, "are sums owing to the 
veteran for prior periods, but unpaid at the time of death."  
Zevalkink, 102 F.3d at 1242 (holding that accrued benefits 
are amounts "due and unpaid" prior to the veteran's death 
and are not in the nature of death benefits of the type 
referred to in 38 U.S.C. § 5310).  Under 38 U.S.C.A. 
§ 5121(c), the only requirement imposed regarding a claim for 
accrued benefits is that the application "must be filed 
within one year after the date of death."  38 U.S.C.A. 
§ 5121(c) (West 1991).


Increased Rating For Anxiety State
For The Purpose Of Accrued Benefits.

The RO received a claim from the veteran for an increased 
rating for his service-connected anxiety state in September 
1992.  The RO also received a physical examination report 
dated in September 1992 from the veteran's private doctor, 
Lana Skelton, M.D. (hereinafter "Dr. Lana Skelton" to 
distinguish her from "Dr. Thomas Skelton" from whom there 
is a letter in the file dated July 2000).  A VA psychiatric 
examination was conducted in April 1994, and the RO denied 
the claim in a March 1995 rating decision.  The veteran 
initiated an appeal to the Board by filing a notice of 
disagreement in April 1995.  With the notice of disagreement, 
the veteran submitted a letter, dated in April 1995, from Dr. 
Lana Skelton.  A statement of the case was issued in 
September 1995.  The appellant informed the VA in October 
1995 that the veteran had died on October [redacted], 1995.

In November 1995, the appellant filed a claim for accrued 
benefits.  In a March 1996 rating decision, the RO granted an 
increased disability rating to 30 percent for 
service-connected anxiety state.  However, this action did 
not result in accrued benefits for the appellant because, at 
the time of his death, the veteran's combined disability 
rating was 90 percent and the additional 30 percent rating 
for anxiety state did not result in a change in the combined 
rating which remained 90 percent.  See 38 C.F.R. § 4.25 
(2000).  (At the time of his death, the veteran's 
service-connected rheumatoid arthritis was assigned several 
ratings for the various joints involved, specifically, 40 
percent for cervical spine and right shoulder; 30 percent for 
cervical spine and left shoulder; 20 percent for lumbar 
spine; 10 percent for degenerative joint disease, right knee; 
10 percent for degenerative joint disease, left knee; 10 
percent for degenerative joint disease, right hip; and 10 
percent for degenerative joint disease, left hip.)  
Accordingly, the RO denied the appellant's accrued benefits 
claim based on the increased rating for anxiety state.

The appellant filed a notice of disagreement with the 30 
percent rating granted for anxiety state in April 1996, 
requesting that the RO reconsider its decision in light of a 
letter, dated in December 1995, which was also written by Dr. 
Lana Skelton.  A statement of the case was issued in May 
1996, and the appellant perfected her appeal to the Board by 
filing a VA Form 9 substantive appeal in December 1996.

In determining whether an increased rating is warranted for 
accrued purposes, the Board must limit its review to that 
"evidence in the file at the date of death".  38 U.S.C.A. 
§ 5121(a)(2)(A); see 38 CFR § 3.1000(a)(1)(i).  Therefore, 
the Board may consider the letter dated in April 1995 from 
Dr. Lana Skelton, which the veteran submitted with his notice 
of disagreement and the September 1992 physical examination 
report from Dr. Lana Skelton.  The Board may also consider 
the report of the VA psychiatric examination conducted in 
April 1994 as well as other evidence which was in the file at 
the date of death.  However, the Board may not consider the 
letter dated in December 1995 which was written by Dr. Lana 
Skelton and submitted by the appellant after the veteran's 
death, and the Board may not consider any other evidence 
added to the file after the date of the veteran's death on 
October [redacted], 1995.

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2000).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In the case 
of an increased rating for accrued purposes, the level of 
disability at or around the time of the veteran's claim for 
an increase and up until the time of his death is the primary 
concern, and therefore medical evidence dated at or around 
this time will be assigned more probative weight than past 
medical reports especially those from the remote past.

In this case, the service-connected anxiety state was 
evaluated under Diagnostic Code 9400 in the VA Schedule for 
Rating Disabilities which provides criteria for evaluating 
generalized anxiety disorder.  The criteria in the Schedule 
for evaluating mental disorders were revised in November 
1996.  Compare 38 C.F.R. § 4.130 (1996) with 38 C.F.R. 
§ 4.132 (2000).  The veteran's increased rating claim was 
adjudicated in March 1995, and he died in October 1995.  
Therefore, his claim was decided under the old rating 
criteria, the new rating criteria not yet having been 
promulgated at the time of the March 1995 rating decision.

It was during the pendency of the appeal of the appellant's 
claim for an increased rating for anxiety state for the 
purpose of accrued benefits that the rating criteria for 
evaluating mental disorders changed.  Therefore, in 
considering the accrued rating claim on appeal, a question 
arises as to whether the Board should consider the evidence 
pertinent to the claim only under the criteria in effect 
prior to November 1996 or whether the rule expressed in 
Karnas v. Derwinski -- that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant should 
and will apply -- is applicable to the accrued benefits 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Concerning this, the Board notes that, regardless of which 
criteria are used, the only evidence that the Board may 
consider in deciding the accrued benefits claim is evidence 
that necessarily pre-dates the November 1996 revisions to the 
rating criteria because the Board must base its decision "on 
evidence in the file at the date of death" which in this 
case was in October 1995.  38 U.S.C.A. § 5121(a)(2)(A); see 
38 CFR § 3.1000(a)(1)(i).  Even more important, however, is 
that, as a practical matter, any increased rating that might 
be granted under the "new" rating criteria could not be 
awarded earlier than the effective date of the revised 
criteria.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-00 at para. 1 
(Apr. 10, 2000).  Because that effective date -- November 7, 
1996, -- is after the date of the veteran's death, an 
increased rating under the new rating criteria could not 
result in "monetary benefits" to which the veteran was 
entitled at death that were "due and unpaid" at the time of 
his death.  In other words, the earliest date that any 
increase under the revised criteria could be made effective 
would be in November 1996, more than a year after the 
veteran's death, and therefore no benefits based on such an 
award could have been "due and unpaid" at the time of his 
death.  Accordingly, the Board concludes that the rule in 
Karnas is not applicable to the accrued benefits claim in 
this case because, as a practical matter, the change that 
occurred in the law can have no effect that would result in 
monetary benefits being due and unpaid at the time of death.  
Therefore, only the former rating criteria will be applied in 
evaluating the veteran's anxiety state.

Under the old rating criteria for evaluating mental 
disorders, a 30 percent rating was assigned for "definite" 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and where 
psychoneurotic symptoms resulted in such reduction in 
initiative, inability, efficiency and reliability levels as 
to produce definite industrial impairment.  "Definite" was 
defined as "distinct, unambiguous, and moderately large in 
degree" and represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993); see also 
Hood v. Brown, 4 Vet. App.301, 303 (1993).  A 50 percent 
evaluation was assigned for a "considerable" impairment in 
the ability to establish or maintain effective or favorable 
relationships with people and when reliability , flexibility, 
and efficiency levels were so reduced as to result in 
"considerable" industrial impairment.  A 70 percent  rating 
was provided when the ability to maintain effective or 
favorable relationships was "severely" impaired and when 
the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain and retain employment.  A 100 percent rating was 
warranted when the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community, or when there were totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or when 
the veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9400 (1996); 
see Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that 
the criteria in 38 C.F.R. § 4.132, Diagnostic Code 9411, for 
a 100 percent rating were each independent bases for granting 
a 100 percent rating).

As noted above, service connection for anxiety state had been 
in effect since the time of the veteran's discharge from 
service in 1945.  On the veteran's separation examination, 
the examiner diagnosed chronic anxiety reaction, mild, 
chronic.  It was noted that the veteran had experienced the 
"severe stress of combat" during service.  Psychoneurosis, 
anxiety state, was diagnosed by a private examiner conducting 
an examination for VA rating purposes in August 1946, and 
anxiety state, mild, chronic, was diagnosed on a VA 
examination in June 1948.  Also in the claims file at the 
time of the veteran's death was a report of treatment from a 
VA hospital (VAH) dated in May 1959 which showed that the 
impression after neuropsychiatric consultation was anxiety 
reaction with history of alcoholism.  A hospital summary from 
a period of hospitalization primarily for treatment of 
rheumatoid spondylitis in June 1965 showed diagnoses of 
chronic anxiety with depressive reaction and chronic 
alcoholism with early liver damage.  Although the Board 
observes that these medical reports provide the recorded 
history of the anxiety state, these records show the degree 
of disability that existed long ago and do not provide 
probative evidence as to the degree of disability 
contemporaneous with the veteran's claim for an increased 
rating.  The next relevant evidence of record is dated nearly 
thirty years later -- the September 1992 report of physical 
examination by Dr. Lana Skelton which the veteran submitted 
with his claim for an increased rating.

On the September 1992 report, the diagnoses included 
arteriosclerotic heart disease (ASHD) with congestive heart 
failure (CHF) status post coronary artery bypass graft 
(CABG); obstructive airway disease, end stage; peripheral 
vascular disease with claudication; and status post cardiac 
arrest.  The report included the following notation in the 
medical history:  "continuous (illegible) [with] nightmares 
and arthritis [equals] 40 [percent]."  There were no other 
notations relevant to the service-connected anxiety state.

On the April 1994 VA Mental Disorders examination, the 
examiner noted that the veteran was in a wheelchair with an 
oxygen tank and had been unemployed since 1976.  The veteran 
denied any flashbacks of the war and stated that he used to 
drink heavily until 1986.  The veteran reported having had a 
bypass coronary surgery in 1986 and a carotid endarterectomy, 
right side, in the past.  The veteran stated that he used to 
smoke two and a half packs per day for 60 years and that he 
had never been to a psychiatric hospital.  The veteran 
complained of shortness of breath, trouble hearing, and chest 
pains.  He stated that he had to carry an oxygen tank 24 
hours a day, 3 liters a day.  He reported pain in all joints.  
He also reported having back pain and being tense and 
nervous.  He complained of getting down in the dumps for not 
being able to do things and of increased irritability.  On 
mental status examination, the veteran was alert, 
cooperative, coherent, and goal directed.  He was hard of 
hearing.  Affect was anxious; mood, depressed.  He was 
oriented times three.  His memory was intact.  Insight and 
judgment were fair.  He was not suicidal.  Diagnoses included 
dysthymia and alcohol dependence, inactive.

In the April 1995 letter from Dr. Lana Skelton, a 
cardiologist, the doctor reported that the veteran had 
recently received a letter from VA informing him of the 
denial of a claim for an increased disability rating for his 
anxiety disorder and that the letter had led to profound 
depression, noncompliance and a sense of grave futility.  The 
doctor stated that the veteran had recently been hospitalized 
during which time he had visual and auditory hallucinations.  
The doctor reported that the veteran exhibited extreme 
paranoia and had to have the door open when he came to the 
doctor's office.  The doctor stated that the veteran was not 
employable both because of his rheumatoid arthritis as well 
as his psychological and nervous impairments.  The doctor 
noted that the veteran's wife was extremely anxious about him 
because he made statements about dying and that if he had a 
gun he would shoot himself and get out of all his misery.  No 
diagnosis of a mental disorder was rendered.

The Board notes that of the three reports most 
contemporaneous with the veteran's claim for an increase -- 
the September 1992 report from Dr. Lana Skelton, the April 
1994 VA examination, and the April 1995 letter from Dr. Lana 
Skelton -- the September 1992 does not provide much 
information relevant to the service-connected anxiety state.  
The two remaining reports describe quite a different degree 
of impairment resulting from the anxiety state.  For example, 
in April 1994, the veteran complained of getting down in the 
dumps for not being able to do things and of increased 
irritability and he was described on mental status 
examination as anxious and depressed; however, at that time 
he was alert, cooperative, coherent, goal directed, oriented 
in three spheres with an intact memory and fair insight and 
judgment and the veteran was not suicidal.  By contrast, 
according to the private doctor, the veteran a year later was 
profoundly depressed with a sense of grave futility, had 
experienced hallucinations during a recent hospitalization, 
was extremely paranoid and spoke of suicide.  The Board 
assigns more probative value to the VA report because it was 
done by a VA examiner selected to perform rating examinations 
for veterans' with mental disorders whereas the private 
physician's specialty was cardiology.  Nevertheless, the 
private physician's letter is accorded some evidentiary 
weight and, based on the degree of symptomatology described, 
the Board concludes that an increased rating for anxiety 
state to 50 percent may be granted for a "considerable" 
impairment in the ability to establish or maintain effective 
or favorable relationships with people and for reliability , 
flexibility, and efficiency levels which were so reduced as 
to result in "considerable" industrial impairment.  Taking 
the evidence as a whole into consideration, the next higher 
or 70 percent  rating was not warranted because the evidence 
of record does not show that the ability to maintain 
effective or favorable relationships was "severely" 
impaired or psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain and retain employment.  Moreover, although the 
private doctor stated that the veteran experienced visual and 
auditory hallucinations during a period of hospitalization, 
it was not shown that these symptoms were due to the 
service-connected anxiety state, as opposed to some 
nonservice-connected factor or factors, or that these and 
other symptoms of the anxiety state were persistent, as is 
required for the 70 percent rating.

Finally, the relevant evidence of record does not show that 
the criteria for a 100 percent rating was warranted because 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community, or that there were totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or when 
the veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).  
With regard to the latter criterion of demonstrable inability 
to obtain or retain employment, the private physician 
attributed the veteran's unemployability to both his 
rheumatoid arthritis as well as his psychological condition 
and not solely to the service-connected anxiety state.

For the reasons and bases noted above, the Board concludes 
that the next higher or 50 percent rating may be assigned for 
the service-connected anxiety state for the purpose of 
accrued benefits.  38 C.F.R. § 4.132, Diagnostic Code 9400 
(1996).  In so concluding, the Board notes, however, that it 
appears that this increase, like the increase that the RO 
granted to 30 percent, may not change the combined disability 
rating of 90 percent, and as such there would have been no 
monetary benefits due and unpaid at the time of the veteran's 
death and therefore the rating increase may not result in any 
accrued benefits for the appellant.  See 38 C.F.R. § 4.25 
(2000).  Nevertheless, the Board's task on appeal was to 
apply the appropriate rating criteria to the relevant 
evidence pertaining to the underlying increased rating claim 
from which the accrued benefits claim derives.  Whether an 
increased rating to 50 percent for the service-connected 
anxiety state will result in accrued benefits under the 
particular circumstances of this case is a matter for the RO 
to determine in implementing the Board's decision, subject to 
the laws and regulations governing the payment of monetary 
awards.

A Total Rating Based On Individual Unemployability
For The Purpose Of Accrued Benefits.

The RO received the veteran's claim for a total rating based 
on individual unemployability in March 1994.  The RO denied 
the claim and the veteran appealed to the Board.  While his 
appeal to the Board was pending, the veteran died.  His 
widow, the appellant, filed a claim for accrued benefits in 
November 1995.  She contends that a total rating based on 
individual unemployability was warranted in this case.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2000).

At the time of his death the veteran's service-connected 
rheumatoid arthritis was assigned several ratings for the 
various joints involved.  Specifically, the service-connected 
ratings assigned were 40 percent for cervical spine and right 
shoulder; 30 percent for cervical spine and left shoulder; 20 
percent for lumbar spine; 10 percent for degenerative joint 
disease, right knee; 10 percent for degenerative joint 
disease, left knee; 10 percent for degenerative joint 
disease, right hip; and 10 percent for degenerative joint 
disease, left hip.  By the action of the Board in this 
decision, the rating assigned for anxiety state was 50 
percent.  When these several disability ratings are combined 
in accordance with the combined ratings table in VA 
regulations, they result in a combined service-connected 
disability rating of 89, or rounded up, of 90 percent.  
38 C.F.R. § 4.25.

The evidence in the case that is fairly contemporaneous with 
the veteran's claim for a total rating based on individual 
unemployability and that was "in the file at the date of 
death" consists of a December 1992 VA Joints examination 
report (although this report pre-dates the veteran's claim by 
more than a year); the April 1994 VA Mental Disorders 
examination report, and Dr. Lana Skelton's April 1995 letter.  
38 U.S.C.A. § 5121(a)(2)(A); see 38 CFR § 3.1000(a)(1)(i).  
The December 1992 VA Joints examiner noted that the veteran 
required the assistance of his wife with all activities of 
daily living, although the examiner did not specify whether 
this assistance was needed solely due to his 
service-connected disabilities without regard to the severe 
and debilitating nonservice-connected disabilities which were 
also present.  The April 1994 VA Mental Disorders examiner 
did not directly address the question of whether the 
service-connected mental disorder in combination with the 
service-connected rheumatoid arthritis rendered the veteran 
unemployable without regard to the other nonservice-connected 
disorders.  However, Dr. Lana Skelton, in the April 1995 
letter, did address this matter and expressed the opinion 
that the veteran was not employable both because of his 
rheumatoid arthritis as well as his psychological and nervous 
impairments.

In rendering a decision on appeal, the Board may not refute 
medical evidence in the record with its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (holding that Board must rely on independent 
medical evidence to support its findings and must not refute 
medical evidence in the record with its own unsubstantiated 
medical conclusions), overruled on other grounds by Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Because no further 
medical evidence may be developed in this case, the Board 
finds that the statement of Dr. Lana Skelton, at a minimum, 
places the evidence in equipoise, i.e., there is an 
approximate balance of positive and negative evidence 
pertaining to the question of whether a total rating based on 
individual unemployability was warranted.  Therefore, 
resolving the benefit of the doubt in favor of appellant, the 
Board concludes that the claim for a total rating based on 
individual unemployability for accrued purposes must be 
granted.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), to be codified at 38 U.S.C. 
§ 5107(b).


ORDER

An increased disability rating to 50 percent, but not higher, 
for the service-connected anxiety state for the purpose of 
accrued benefits is granted, subject to the laws and 
regulations governing the payment of monetary awards.

A total rating based on individual unemployability for the 
purpose of accrued benefits is granted, subject to the laws 
and regulations governing the payment of monetary awards.



REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In a letter dated in December 1995, Lana Skelton, M.D., who 
reported that she treated the veteran for the last ten years 
of his life, stated, "Our records are available any time and 
please let me know if there are any specifics that we can 
send along that might help his widow during this 
time . . . ."  At the September 1997 hearing before the 
Board member in Atlanta, the Board member discussed obtaining 
Dr. Lana Skelton's records with the appellant, and the file 
was held in Atlanta for thirty days for the submission of 
those records.  However, in October 1997, the appellant's 
representative sent a message via a fax machine to the RO 
which stated, "Dr. Skelton's office has been unable to 
locate the records."  Nevertheless, in October 1999, Dr. 
Lana Skelton wrote another letter on behalf of the appellant 
which she addressed to the appellant's representative and at 
the end of which she stated, "Our records are available if 
there are any other specifics that you need and I would 
encourage VA appeals courts to reread the information from 
our Brunswick office that you and your staff have so 
brilliantly put together."

The Board notes that the claims file does contain a packet of 
medical records received by the RO in August 1996 from the 
appellant's representative which includes, in addition to 
nurse's notes and home health aide patient care records, 
discharge summaries from Southeast Georgia Regional Medical 
Center in Brunswick, some of which are signed by Dr. Lana 
Skelton.  However, the claims file does not contain any 
records from Dr. Lana Skelton's Brunswick office or any other 
treatment records from Dr. Lana Skelton.  Because she stated 
again in 1999 -- after the RO received the message in 1997 
that she was unable to locate the records -- that her records 
were available, the Board concludes that remand is necessary 
to have the RO attempt to obtain the records from Dr. Lana 
Skelton pursuant to the VA's duty to assist.

In her letters, Dr. Lana Skelton asserts that the veteran 
suffered from "unbelievable anxieties and ungodly fears", 
paranoid behavior, and severe depression, and that his 
anxiety state resulted in his refusing or delaying medical 
treatment on several occasions which "indirectly [led] to 
his demise."  Therefore, on remand, the RO should inquire if 
Dr. Skelton ever ordered a psychiatric consultation to assist 
in treating the veteran in the case and, if so, the RO should 
attempt to obtain the records of this consultation, and, if 
not, the RO should ask Dr. Skelton why she did not feel such 
a consultation was necessary in treating the veteran.

In addition, the Board notes that Dr. Lana Skelton refers in 
her letters to treatment that the veteran received both at VA 
and private facilities prior to his death.  Although this 
treatment appears to have been largely concerned with the 
veteran's nonservice-connected disabilities, the records may 
have some relevance to his service-connected disabilities.  
Moreover, the veteran's representative stated in an October 
1999 letter that Dr. Smithwick was also the veteran's 
cardiologist although none of his treatment records are in 
the claims file.  In her December 1995 letter, Dr. Skelton 
refers to "Dr. Saleeby", the veteran pulmonologist, and 
none of this doctor's records are in the file.  Therefore, 
the RO should attempt to obtain these records as indicated 
below.

Dr. Lana Skelton stated in her letters that the veteran had 
visual and auditory hallucinations, paranoid behavior, and 
severe depression and that these were documented "in the 
chart".  In her letter dated April 4, 1995, Dr. Skelton 
stated that the veteran experienced visual and auditory 
hallucinations during a "recent" hospitalization.  
Discharge summaries from Southeast Georgia Regional Medical 
Center dated in April 1995 and December 1994 do not note 
visual and auditory hallucinations, although the April 1995 
report was dated after Dr. Skelton's April 4, 1995, letter.  
On remand, the RO should attempt to ascertain where the 
veteran was hospitalized shortly before April 4, 1995, letter 
and should attempt to obtain those records.

Finally, the only records pertaining to the veteran's 
treatment on the date of his death consist of Physician's 
Orders, on which Dr. Lana Skelton noted that the veteran had 
died quietly at 4:42 p.m. with his daughter, son-in-law and 
wife present, and an EKG report and laboratory results.  The 
terminal hospital report from Southeast Georgia Regional 
Medical Center is not of record.  On remand, the RO should 
attempt to obtain this report.

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain the 
treatment records from Lana Skelton, 
M.D., pertaining to the veteran's 
treatment by her for the last ten years 
of his life, or from 1985 to 1995, 
obtaining the appropriate 
release-of-information forms from the 
appellant as needed.  The claims file 
presently contains only a few discharge 
summaries from Southeast Georgia Regional 
Medical Center signed by Dr. Skelton.  
The RO should seek the records of 
treatment from Dr. Skelton's 
"Brunswick" office that she refers to 
in her letters and which she has stated 
"are available any time".

In her April 1995 letter, Dr. Skelton 
stated that the veteran experienced 
visual and auditory hallucinations during 
a "recent hospitalization".  The RO 
should attempt to ascertain from Dr. 
Skelton where the veteran was 
hospitalized shortly before April 1995 
and should attempt to obtain these 
records.

In her letters, Dr. Skelton asserted that 
the veteran suffered from "unbelievable 
anxieties and ungodly fears", paranoid 
behavior, and severe depression, and that 
his anxiety state resulted in his 
refusing or delaying medical treatment on 
several occasions which "indirectly 
[led] to his demise."  Therefore, the RO 
should inquire in its letter to Dr. 
Skelton whether she ever ordered a 
psychiatric consultation to assist in 
treating the veteran in the case and, if 
so, the RO should attempt to obtain the 
records of this consultation, and, if 
not, the RO should ask Dr. Skelton why 
she did not feel such a consultation was 
necessary in treating the veteran.

2.  In a December 1992 VA Joints 
examination, the examiner noted that the 
veteran received treatment at the Lake 
City and Gainesville VAMCs.  Dr. Lana 
Skelton has noted that the veteran 
received treatment at the Lake City VAMC 
and St. Vincent's Hospital in 
Jacksonsville.  Some discharge summaries 
have been submitted from Southeast 
Georgia Regional Medical Center.  The RO 
should attempt to obtain records of 
treatment of the veteran from the two 
VAMCs, from St. Vincent's Hospital, and 
additional records from Southeast Georgia 
Regional Medical Center from 1992 until 
the veteran's death in 1995.  In 
particular, the RO should request the 
terminal hospital report from October [redacted], 
1995, the date of the veteran's death, 
from Southeast Georgia Regional Medical 
Center.

3.  The veteran was treated by Dr. Walter 
Smithwick, a cardiologist who has 
submitted a letter dated in September 
1999, and by a Dr. Saleeby, a 
pulmonologist, referred to in Dr. 
Skelton's December 1995 letter.  The RO 
should attempt to obtain Dr. Smithwick's 
and Dr. Saleeby's records of treatment 
from the veteran from 1992 until his 
death in 1995.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


	(CONTINUED ON NEXT PAGE)



5.  The RO should readjudicate the claim 
for service connection for the cause of 
the veteran's death based on the evidence 
in its entirety.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 



